United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0862
Issued: November 25, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 6, 2020 appellant, through counsel, filed a timely appeal from a September 12,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the September 12, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $21,960.03, for which he was without fault,
because he concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits for the period November 1, 2010 through
March 30, 2019 without an appropriate offset; (2) whether OWCP properly denied waiver of
recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $560.29 from appellant’s continuing compensation payments every 28
days.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On November 4, 2000 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on November 3, 2000 he pulled or tore a muscle in his left
shoulder/neck and arm when he was removing bags from the pick-up box while in the performance
of duty. He continued to work in a limited-duty capacity. OWCP accepted appellant’s claim for
left shoulder sprain, left hand sprain, cervical sprain, and cervical radiculopathy.
On September 22, 2004 appellant filed a notice of recurrence (Form CA-2a) alleging that
he sustained a recurrence of disability on September 18, 2004, as a result of his accepted
November 3, 2000 employment injury. OWCP accepted the recurrence claim and paid wage-loss
compensation on the periodic rolls, effective October 3, 2004.
In a Form CA-1032 dated October 17, 2011, appellant responded “No” indicating that he
was not receiving SSA age-related retirement benefits as part of an annuity for federal service. He
provided subsequent CA-1032 forms dated October 18, 2012, October 22, 2013, October 7, 2014,
October 6, 2015, October 10, 2016, and October 8, 2018 in which he responded “No” indicating
that he was not receiving SSA age-related retirement benefits as part of an annuity for federal
service.
On October 24, 2018 OWCP requested information from SSA regarding appellant’s dual
benefits.
On March 18, 2019 OWCP received a completed FERS/SSA dual benefit calculation form
from SSA, wherein SSA calculated SSA age-related benefit rates with a FERS offset from
November 2010 through December 2019. Beginning November 2010, the SSA rate with FERS
was $846.40 and without FERS was $643.60. Beginning December 2011, the SSA rate with FERS
4

In a June 16, 2005 decision, the Board set aside the November 4 and February 19, 2004 OWCP decisions and
remanded appellant’s schedule award claim. Docket No. 05-0655 (issued June 16, 2005) In a May 11, 2006 decision,
the Board affirmed the October 28, 2005 OWCP decision finding that appellant had not established more than three
percent permanent impairment of his left upper extremity causally related to his accepted November 3, 2000
employment injury. Docket No. 06-0572 (issued May 11, 2006).

2

was $876.80 and without FERS was $666.80. Beginning December 2012, the SSA rate with FERS
was $891.70 and without FERS was $678.10. Beginning December 2013, the SSA rate with FERS
was $905.00 and without FERS was $688.20. Beginning December 2014, the SSA rate with FERS
was $920.40 and without FERS was $699.90. Beginning December 2015, the SSA rate with FERS
was $920.40 and without FERS was $699.90. Beginning December 2016, the SSA rate with FERS
was $923.10 and without FERS was $701.90. Beginning December 2017, the SSA rate with FERS
was $941.50 and without FERS was $716.00. Beginning December 2018, the SSA rate with FERS
was $967.80 and without FERS was $735.90.
In a letter dated April 16, 2019, OWCP informed appellant that it would begin deducting
the portion of SSA age-related retirement benefits attributable to his federal service from his 28day periodic compensation benefits beginning March 31, 2019.
OWCP completed a FERS offset calculation worksheet on April 15, 2019. It determined
the 28-day FERS offset amount for the days in each period and computed a total overpayment
amount of $21,960.03. This form indicated: from November 1 through 30, 2010 appellant
received an overpayment in the amount of $200.57; from December 1, 2010 through November 20,
2011 he received an overpayment in the amount of $2,440.29; from December 1, 2011 through
November 30, 2012, he received an overpayment in the amount of $2,533.85; from December 1,
2012 through November 30, 2013 he received an overpayment in the amount of $2,570.24; from
December 1, 2013 through November 30, 2014 he received an overpayment in the amount of
$2,608.75; from December 1, 2014 through November 30, 2015 he received an overpayment in
the amount of $2,653.27; from December 1, 2015 through November 30, 2016 he received an
overpayment in the amount of $2,660.54; from December 1, 2016 through November 30, 2017 he
received an overpayment in the amount of $2,661.69; from December 1, 2017 through
November 30, 2018 he received an overpayment in the amount of $2,713.43; and from
December 1, 2018 through March 30, 2019 he received an overpayment in the amount of $917.41.
On April 26, 2019 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $21,960.03 had been created because it had
failed to reduce his wage-loss compensation payments for the period November 1, 2010 through
March 30, 2019 to offset his SSA age-related retirement benefits that were attributable to federal
service. It determined that he was without fault in the creation of the overpayment because he
could not have reasonably known that an improper payment had occurred. OWCP requested that
appellant submit a completed overpayment recovery questionnaire (Form OWCP-20) to determine
a reasonable payment method, and advised him that he could request a waiver of the overpayment.
It further requested that she provide supporting financial documentation, including copies of
income tax returns, bank account statements, bills, pay slips, and any other records to support
income and expenses. Additionally, it further notified him that, within 30 days of the date of the
letter, he could request a telephone conference, a final decision based on the written evidence, or
a prerecoupment hearing.
On May 7, 2019 appellant completed an overpayment action request form and requested
that OWCP make a decision based on the written evidence. He indicated that he was requesting
waiver of recovery of the overpayment because he should not be held responsible for an
overpayment that occurred without his knowledge. Appellant also noted that he could not afford
to pay it.

3

In a Form OWCP-20 completed on May 7, 2019, appellant reported a total monthly income
of $3,419.16 and total monthly expenses of $2,501.00. He also indicated that he had monthly
payments of $440.00 to and $250.00 banking institutions. Appellant noted that he had cash on
hand of $100.00, a checking account balance of $300.98, and a savings account balance of
$2,023.42.
Appellant submitted a letter from his bank dated May 7, 2019, which provided written
verification of the balance in three of his accounts. No further documentation regarding income
or expenses was received.
By decision dated September 12, 2019, OWCP finalized the preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $21,960.03 for the period November 1, 2010 through March 30, 2019, because he concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation benefits without
a proper offset. It also found that he was without fault in the creation of the overpayment, but
denied waiver of recovery of the overpayment. OWCP noted that, although appellant had
submitted an overpayment action request form, he had not provided documentation to support his
reported income, expenses, or available funds. It required recovery of the overpayment by
deducting $560.29 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.5 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.6
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.7 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $21,960.03, for which he was without fault, because he
concurrently received FECA wage-loss compensation and Social Security Administration (SSA)
age-related retirement benefits for the period November 1, 2010 through March 30, 2019 without
5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018); L.J., 59 ECAB 264 (2007).

8

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

4

an appropriate offset.9 The evidence of record indicates that, while appellant was receiving
compensation for wage-loss compensation benefits under FECA, he was also receiving SSA agerelated retirement benefits based upon his federal service. A claimant cannot receive both
compensation for wage-loss compensation benefits under FECA and SSA age-related retirement
benefits attributable to federal service for the same period.10 The information provided by SSA
established that appellant received SSA age-related retirement benefits that were attributable to
federal service during the period November 1, 2010 through March 30, 2019. Consequently, the
fact of overpayment has been established.
To determine the amount of the overpayment, the portion of SSA’s benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. SSA provided its rate with FERS and without FERS for specific periods from
November 1, 2010 through March 30, 2019. OWCP provided its calculations for each relevant
period based on SSA’s worksheet and determined that he received an overpayment in the amount
of $21,906.03. The Board thus finds that appellant received prohibited dual benefits for the period
November 1, 2010 through March 30, 2019 totaling $21,960.03.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.11
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience.12
Section 10.436 of OWCP’s implementing regulations provides that recovery of an
overpayment would defeat the purpose of FECA if such recovery would cause hardship because
the beneficiary from whom OWCP seeks recovery needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living expenses
and, also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP
from data provided by the Bureau of Labor Statistics.13 An individual is deemed to need

9

R.C., Docket No. 19-0845 (issued February 3, 2020); A.F., Docket No. 19-0054 (issued June 12, 2019).

10

Supra note 7.

11

5 U.S.C. § 8129(a)-(b).

12

L.S., 59 ECAB 350 (2008).

13
20 C.F.R. § 10.436. OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a (3) (September 2018).

5

substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.14
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.15 OWCP’s procedures
provide that, to establish that a valuable right has been relinquished, an individual must
demonstrate that the right was in fact valuable, that he or she was unable to get the right back, and
that his or her action was based primarily or solely on reliance on the payment(s) or on the notice
of payment.16
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.17
The Board finds that appellant has not established that recovery of the overpayment would
defeat the purpose of FECA because he has not provided supporting financial information.
Appellant completed a Form OWCP-20 on May 7, 2019 and noted a total monthly income of
$3,419.16, total monthly expenses of $2,501.00, and total savings and checking account balance
of $2,424.44. The only supporting financial documentation that appellant submitted was a May 7,
2019 letter from his bank confirming the balance in his bank accounts. No other documentation
supporting his noted income or expenses was submitted. Although appellant had been advised to
submit documentation substantiating his income and expenses, he failed to provide sufficient
documentation of his income and expenses as required by section 10.438 of its regulations.18
OWCP, therefore, did not have the financial information necessary to determine if appellant
needed substantially all of his current income to meet current ordinary and necessary living
expenses and, also, if his assets exceeded a specified amount as determined by OWCP.19
The Board also finds that appellant did not establish that he was entitled to waiver on the
basis that recovery of the overpayment would be against equity and good conscience. In an
overpayment action request form, appellant indicated that he could not possibly afford to pay the
overpayment. He, however, did not provide any financial information to support his allegations.
14

Federal (FECA) Procedure Manual id. at Chapter 6.400.4(a)(3) (September 2018).

15

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

16

FECA Procedure Manual, supra note 14 at Chapter 6.400.4c(3) (September 2018).

17

20 C.F.R. § 10.436.

18

See R.W., Docket No. 18-1059 (issued February 6, 2019).

19

Supra notes 13 & 14.

6

Appellant, therefore, did not establish that recovery of the overpayment was against equity and
good conscience.20
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.21
Section 10.441(a) of OWCP’s regulations22 provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”23
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$560.29 every 28 days from appellant’s continuing compensation payments.
OWCP provided appellant a Form OWCP-20 with its April 26, 2019 preliminary
determination. It afforded him the opportunity to provide appropriate financial information and
documentation to OWCP.24 Although appellant completed the Form OWCP-20 overpayment
recovery questionnaire he did not provide the necessary financial documentation to support his
income and expenses prior to the final September 12, 2019 overpayment decision. The overpaid
individual is responsible for providing information about income, expenses, and assets as specified
by OWCP.25 When an individual fails to provide requested financial information, OWCP shall
follow minimum collection guidelines designed to collect the debt promptly and in full.26 The
Board, therefore, finds that OWCP properly required recovery of the overpayment from
appellant’s continuing compensation payments at the rate of $560.29 every 28 days.

20

R.C., supra note 9; M.A., Docket No. 18-1666 (issued April 26, 2019).

21

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

22

Id. at § 10.441(a).

23

Id.; see C.M., Docket No. 19-1451 (issued March 4, 2020).

24

Id. at § 10.438.

25

Id. at § 10.438(a); see M.S., Docket No. 18-0740 (issued February 4, 2019).

26
See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002); Federal (FECA)
Procedure Manual, supra note 14 at Chapter 6.400.3 (September 2018).

7

CONCLUSION
The Board finds OWCP properly determined that appellant received an overpayment of
compensation in the amount of $21,960.03, for which he was without fault, because he
concurrently received FECA wage-loss compensation and Social Security Administration (SSA)
age-related retirement benefits for the period November 1, 2010 through March 30, 2019. The
Board further finds that OWCP properly denied waiver of recovery of the overpayment and
properly required recovery of the overpayment by deducting $560.29 every 28 days from his
continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the September 12, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

